Name: Commission Implementing Regulation (EU) 2017/2281 of 11 December 2017 authorising an increase of the limits for the enrichment of wine produced using the grapes harvested in 2017 in certain wine-growing regions of Germany and in all wine-growing regions of Denmark, the Netherlands and Sweden
 Type: Implementing Regulation
 Subject Matter: Europe;  cultivation of agricultural land;  beverages and sugar;  agricultural activity;  food technology;  European Union law
 Date Published: nan

 12.12.2017 EN Official Journal of the European Union L 328/17 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2281 of 11 December 2017 authorising an increase of the limits for the enrichment of wine produced using the grapes harvested in 2017 in certain wine-growing regions of Germany and in all wine-growing regions of Denmark, the Netherlands and Sweden THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 91 thereof, Whereas: (1) Point A.3 of Part I of Annex VIII to Regulation (EU) No 1308/2013 provides that Member States may request that the limits for increasing the alcoholic strength (enrichment) of wine by volume be raised by up to 0,5 % in years in which climatic conditions have been exceptionally unfavourable. (2) Denmark, Germany, the Netherlands and Sweden have requested such increases of the limits for enrichment of the wine produced using the grapes harvested in the year 2017, as climatic conditions during the growing season have been exceptionally unfavourable. Such request has been made by Denmark, the Netherlands and Sweden for all their wine-growing regions. Germany requested the increase of enrichment only for wine made from the wine grape variety Dornfelder for the regions of Ahr, Mittelrhein, Mosel, Nahe, Pfalz and Rheinhessen. (3) Due to the exceptionally adverse weather conditions during 2017, the limits on increases in the natural alcoholic strength provided for in point A.2 of Part I of Annex VIII to Regulation (EU) No 1308/2013 do not enable the production of wine with an appropriate total alcoholic strength from all or certain grape varieties in certain wine-growing regions for which there would normally be market demand. (4) It is therefore appropriate to authorise an increase of the limits for the enrichment of wine produced using all or certain varieties of wine grapes harvested in 2017 in wine growing regions in Denmark, Germany, the Netherlands and Sweden. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from point A.2 of Part I of Annex VIII to Regulation (EU) No 1308/2013, in the wine-growing regions or a part thereof listed in the Annex to this Regulation and for all or certain wine grape varieties as specified in that Annex, the increase in natural alcoholic strength by volume of fresh grapes harvested in the year 2017, grape must, grape must in fermentation, new wine still in fermentation and wine produced using the grapes harvested in the year 2017, shall not exceed 3,5 % vol. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. ANNEX Wine grape varieties and wine-growing regions or a part thereof where an increase of the enrichment limit is authorised pursuant to Article 1 Member State Wine-growing regions or part thereof (wine-growing zone) Varieties Denmark All wine-growing regions (zone A) All authorised grape varieties Germany The wine-growing region in Ahr (zone A) Dornfelder The wine-growing region in Mittelrhein (zone A) The wine-growing region in Mosel (zone A) The wine-growing region in Nahe (zone A) The wine-growing region in Pfalz (zone A) The wine-growing region in Rheinhessen (zone A) Netherlands All wine-growing regions (zone A) All authorised grape varieties Sweden All wine-growing regions (zone A) All authorised grape varieties